Citation Nr: 1029833	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of lymph 
node, left side of neck (claimed as scar on left side of neck).

6.  Entitlement to a compensable rating for an umbilical hernia, 
post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1972.  
He also had additional service in the New York Army National 
Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November  2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New York 
which, in part, confirmed and continued the previously denied 
claim of entitlement to service connection for a back disability 
on the basis that no new and material evidence had been received 
to reopen the claim; denied service connection for bilateral 
hearing loss, tinnitus and residuals of lymph node, left side of 
neck; and continued a noncompensable disability evaluation for an 
umbilical hernia, post operative.

The Veteran testified at a videoconference Board hearing before 
the undersigned in June 2010; a transcript of this hearing is of 
record. 

The issues of entitlement to service connection for a back 
disability, entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for tinnitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a final March 1986 rating decision, the RO denied 
entitlement to service connection for a back disability; in a 
final decision issued in April 1999, the RO found that new and 
material evidence had not been received to reopen the claim.

2.  The evidence received since April 1999 includes evidence that 
is neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for a back disability, and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran's scar on left side of his neck was not present 
in service or for many years thereafter, and is not etiologically 
related to service.

4.  The Veteran's umbilical hernia has not been manifested by 
evidence of a small hernia that is not well supported by a belt 
under ordinary conditions, or by evidence of post-operative 
wounds with abdominal wall weakening and an indication for a 
supporting belt. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A scar on left side of the neck was not incurred or 
aggravated during the Veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for a compensable evaluation for an umbilical 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claim to whether new and material 
evidence has been presented to reopen a claim of entitlement to 
service connection for a back disability, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision to reopen 
the claim for service connection for a back disability, further 
assistance is unnecessary to aid the Veteran in substantiating 
his claim.  

Regarding the remaining increased rating and service connection 
claims, the RO provided notice to the Veteran in a December 2007 
and June 2008 letters that explained what information and 
evidence was needed to substantiate a claim for service 
connection and increased ratings as well as what information and 
evidence must be submitted by the Veteran, and what information 
and evidence would be obtained by VA.  The letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2008 RO rating decision reflects the initial 
adjudication of the claim followed the issuance of the December 
2007 letter.  Accordingly, no further development is required 
with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's August 1990, March 1996 and August 
2008 VA examinations.  

The Veteran was not provided with a VA examination and opinion to 
assess the current nature and etiology of his claimed residuals 
of lymph node, left side of neck (claimed as scar on left side of 
neck).  However, VA need not conduct an examination with respect 
to the claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
that any skin disorder manifested in service or was otherwise 
related to service.  Thus remand for a VA examination is not 
necessary. 

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative along with his hearing transcript.  The Board 
finds that no additional RO action to further develop the record 
on the claim is required here.  Overall, there is no evidence of 
any VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication. 

Back Disability - New and Material

The RO denied the Veteran's claim of entitlement to service 
connection for a back disability in March 1986 on the basis that 
there was no evidence of a back injury in service or following 
service. 

The Veteran did not appeal the March 1986 rating decision within 
a year, and it became final.  38 U.S.C.A. § 7105.

In an April 1999 decision, the RO found that new and material 
evidence had not been submitted to reopen the claim.  The Veteran 
was properly notified, but did not submit a notice of 
disagreement within one year of the notice of this decision and 
it is now final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in October 2007.  In this 
regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's April 1999 
denial of service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992). 

In this case, evidence received since the last final April 1999 
rating decision includes a January 2004 X-ray report of the 
lumbosacral spine which demonstrated a questionable degree of 
disc space narrowing at L4-L5, and a January 2008 VA outpatient 
treatment record noting a back disorder, NOS (not otherwise 
specified).  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a back 
disability.  Indeed, this evidence is "new" in that it was not 
before agency adjudicators at the time of the April 1999 denial 
of service connection, and is not duplicative or cumulative of 
evidence previously of record.  Moreover, this evidence is 
"material" in that it pertains to the previously unestablished 
element of a current disability, and raises a reasonable 
possibility of substantiating the claim.  The prior denial of 
service connection for a back disorder was based on a lack of 
evidence of a back disorder in service or following service.  The 
January 2004 X-ray film report and the January 2008 VA record 
suggest a current back disorder following service.  Hence, this 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim for service connection.  As noted above, for 
purposes of determining whether the claim should be reopened, the 
evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a back 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 


Service connection for residuals of lymph node, left side of neck 
(claimed as scar on left side of neck).

Laws and Regulations

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.   Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that he his residuals of lymph node, left 
side of neck (claimed as scar on left side of neck), is related 
to his military service.

On review of the record, the Veteran's service treatment records 
during his verified period of active duty are negative for any 
complaints, treatment, or diagnoses relating to residuals of 
lymph node or a scar on the neck.  A May 1972 separation 
examination for the skin was normal.  Likewise, a February 1977 
U.S. Army reserve physical examination report noted normal skin. 

Post service medical records included a July 1984 hospital 
summary which noted that the Veteran's past surgical history was 
remarkable for a cyst removal from the left posterior of his neck 
6 years earlier.  

A January 1987 treatment note indicated that the Veteran had a 
nontender, recurrent sebaceous cyst on his left neck laterally 
for which he underwent surgery in 1978.  

A February 1991 private treatment note reported that the Veteran 
had experienced a tumor on the left side of his neck for years.  
In December 1991, a left neck lipoma was removed.

A March 1996 VA examination was unremarkable regarding lymphoma 
or a neck scar.

The Board finds at this point that the Veteran has shown a 
diagnosis of at least a skin disorder as he has a scar on his 
left neck; accordingly, the first element of service connection 
is satisfied.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but also 
an etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000).

In this case there is no medical opinion of record showing a 
relationship between the any current residuals of lymph node, 
left side of neck and his military service.  

The Board notes in that regard that the Veteran's service 
treatment records were negative for any complaints, treatment, or 
diagnoses of any skin disorders.  He was not diagnosed with a 
skin disorder until many years after service.  This is strong 
evidence against a finding of any continuity of symptomatology 
and against his claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000). 

VA must consider all favorable lay evidence of record. 3 8 USCA § 
5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and his testimony before the undersigned 
in which the Veteran asserted his belief that his claimed scar on 
left side of neck was related to service.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this case, there is no medical opinion of record 
showing a relationship between any current scar on left side of 
neck and the Veteran's military service.  The medical records 
that address any current skin disorder make no mention whatsoever 
of the Veteran's military service.

Based on the evidence above the Board finds the criteria for 
service connection for residuals of lymph node, left side of neck 
(claimed as scar on left side of neck) are not met.  Accordingly, 
the claim must be denied. 

Umbilical Hernia

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

733
9
Hernia, ventral, postoperative:
Ratin
g

Massive, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as 
to be inoperable
100

Large, not well supported by belt under ordinary 
conditions
40

Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative 
wounds with weakening of abdominal wall and indication 
for a supporting belt
20

Wounds, postoperative, healed, no disability, belt not 
indicated
0
38 C.F.R. § 4.114, Diagnostic Code 7339 (2009).  

Factual Background and Analysis

The Veteran submitted a claim of entitlement to an increased 
rating for umbilical hernia, post operative in October 2007. 

VA outpatient treatment records reflect that in February 2008, it 
was noted that the Veteran weighed over 300 pounds. 

The Veteran underwent a VA examination in August 2008.  The 
examiner noted that the Veteran had a ventral hernia that 
occurred in July 1984 when he picked up a heavy object.  The 
course since the onset of this problem had been stable and he was 
not currently receiving any treatments.  The Veteran's current 
symptoms were pain in the stomach around the incision when he had 
a bowel movement as well as tenderness.  On examination, the 
hernia was not present.  There was a 4cm x 1cm hyperpigmented 
scar in umbilicus.  No elevation or depression and no adherence 
to underlying tissue.  The scar did not affect the joint 
movement.  There was no keloid formation.  There was positive 
tenderness around the scar but no hernia currently present.  The 
diagnosis was a surgically repaired ventral hernia.  The examiner 
noted that there were no effects of the problem on usual daily 
activity.

A December 2008 VA treatment record indicated that the Veteran 
was instructed on the safe and effective use of an abdominal 
binder.  The diagnosis was obesity.

At his June 2010 hearing, conducted by the undersigned, the 
Veteran testified that he wore an abdominal binder on a regular 
basis which had been prescribed to him by VA physicians.

Based on the foregoing, and in considering all the evidence under 
the laws and regulations as set forth above, the Board finds that 
the Veteran is not entitled to an increased compensable 
evaluation for his service-connected umbilical hernia, post 
operative.  In order to warrant a higher evaluation, the 
Veteran's condition must be productive of small postoperative 
ventral hernia, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds with 
weakening of abdominal wall and indication for a supporting belt.  
The medical evidence, as documented above, simply does not 
indicate that the Veteran's condition is productive of these 
symptoms.  Specifically, the August 2008 VA examiner indicated 
that there was no hernia currently present.  There was also no 
indication that there was weakening of the abdominal wall and 
there were no effects of the problem on usual daily activity.

The Board is mindful that the Veteran testified that he wore an 
abdominal binder on a regular basis which had been prescribed to 
him by VA physicians and VA records indicate that he used an 
abdominal binder.  However, the December 2008 treatment note 
indicated that the abdominal binder was used as a result of his 
diagnosis of obesity as there was no mention of a hernia.

Based on the foregoing, there is no evidence that the Veteran's 
umbilical hernia has recurred.  In summary, absent evidence that 
the Veteran's service-connected umbilical hernia, post operative, 
is manifested by a small ventral hernia, not well supported by a 
belt under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of the abdominal wall and 
indication for a supporting belt (i.e., at least a 20 percent 
rating under Diagnostic Code 7339), the Board finds that the 
criteria for a compensable rating have not been met. See 38 
C.F.R. § 4.114, Diagnostic Code 7339 (2009).

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's umbilical hernia, post operative is appropriately 
contemplated by the rating schedule.  Indeed, higher evaluations 
are available, but the criteria for such evaluations have not 
been met.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted here.  Thun.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened. 

Entitlement to service connection for residuals of lymph node, 
left side of neck (claimed as scar on left side of neck) is 
denied.

Entitlement to a compensable rating for an umbilical hernia, post 
operative is denied.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the claim to service connection for a low back 
disability, VA law provides that active military, naval, or air 
service includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, or 
any period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a), (d) 
(2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA service.  
Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2009).  Service connection for a person on inactive 
duty for training is permitted only for injuries, not diseases, 
incurred or aggravated in line of duty.  See Brooks v. Brown, 5 
Vet. App. 484, 485 (1993). 

The Veteran contends that his current back disability is a result 
of an incident when he was pinned between an ammunition carrier 
and a trailer during ACDUTRA in April or May 1984.  Service 
treatment records show treatment for a low back injury in August 
1983.  However, it is not clear whether the appellant was on 
ACDUTRA at the time.  Therefore, the RO should attempt to verify 
the Veteran's periods of ACDUTRA and INACDUTRA through official 
sources.

Additionally, as discussed above there are competent diagnoses of 
a current low back disability and evidence that the Veteran 
possibly injured his back while on active duty training.  
Therefore, if it is shown that the Veteran was on ACDUTRA or 
INACDUTRA in August 1983, then an examination is needed so that a 
medical professional can review the entire medical record, 
consider an accurate history, and provide an informed opinion as 
to whether the Veteran has a current back disability that is 
related to service.

Regarding the claims for service connection for bilateral hearing 
loss and tinnitus, the Board notes that the Veteran contends that 
these disorders were incurred as a result of active service with 
exposure to loud gunfire during his service.  A VA audiological 
examination in August 2008 diagnosed the Veteran with tinnitus.  
However, no etiology was given.  The August 2008 VA audiogram 
demonstrated a right hearing loss disability for VA purposes but 
again, no etiology was given.  The August 2008 VA examination 
indicated that left ear hearing was normal across the ratable 
frequency range.  However, a February 2008 VA audiology 
consultation treatment note revealed a speech recognition score 
using the Maryland CNC Test of 92 percent in the left ear 
demonstrating a left ear hearing loss disability for VA purposes.  

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for bilateral hearing loss and tinnitus and 
that further medical examinations and opinions in connection with 
these claims are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the 
Veteran's periods of ACDUTRA and INACDUTRA 
while in service with the New York National 
Guard.  

2.  If additional service is verified, all 
service treatment records for any periods of 
ACDUTRA and INACDUTRA are to be obtained 
from the proper authorities and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  If it is determined that the Veteran 
was on active duty in August 1983 when he 
injured his back, the Veteran should then 
be afforded a VA orthopedic examination in 
order to determine whether he has a back 
disability and if so, the etiology of this 
disability.  The claims folder must be made 
available to the physician for review in 
conjunction with the examination.  

After completion of the examination and 
review of the record, the physician should 
answer the following questions: 1) does the 
Veteran have a current back disability?  2) 
If the Veteran is found to have a current 
back disability, is it at least as likely 
as not (50 percent or greater probability) 
that the current back disability had its 
onset during the periods of active duty for 
training or is otherwise related to a 
disease or injury during those periods?  A 
sustainable rationale should be provided in 
support of the opinions.

4.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
or tinnitus as a result of active service.  
The examiner should solicit a detailed 
history of any symptoms or treatment during 
active service and of the continuation of 
any such symptoms after service.  Reasons 
and bases should be provided for all 
conclusions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims. 

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered. If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


